Broyles, P. J.
1. When considered in the light of the entire charge the court and the particular facts of the case, the instruction to which exception was taken was not erroneous.
2. The evidence authorized the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.

Indictment for misdemeanor; from Terrell superior court-judge Worrill. 1 June 9, 1917.
B. B. Jones, for plaintiff in error.
B. T: Castellón?, solicitor-general, B. B. Arnold, contra.